Citation Nr: 9901107	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  98-09 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to service connection for a right hand disorder, 
claimed as residuals of a broken finger.  

Entitlement to service connection for hearing loss.  

Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from October 1971 to October 
1975.  

This case came before the Board of Veterans Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
in January 1998 which denied the claimed benefits.  


REMAND

On review of the claims file, the Board notes that the 
veteran was scheduled for a personal hearing before a hearing 
officer at the RO in Boston in September 1998.  However, 
communication from the veterans representative in August 
1998 indicated that the veteran canceled the hearing, stating 
that he had moved to Virginia.  Accordingly, the hearing was 
canceled and the appeal was certified to the Board.  In 
December 1998, within 90 days after his records were 
transferred to the Board (pursuant to 38 C.F.R. § 20.1304(a) 
(1998)), the veteran wrote to the Board requesting that his 
hearing be rescheduled at the local VARO in Roanoke, VA.  The 
veteran also provided his current address in Galax, Virginia.  

Therefore, this case is REMANDED for the following additional 
actions:  

The Boston RO should transfer the 
veterans records to the Roanoke RO in 
order to schedule the veteran for a 
personal hearing before a hearing 
officer.  

After completion of the above actions and any subsequent 
development of the record, the case should be returned to the 
Board, if in order. The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
